Citation Nr: 0300348	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  95-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Evaluation for sleep apnea, currently rated as 50 
percent disabling.  

2.  Entitlement to an effective date prior to October 7, 
1996 for a 50 percent rating for sleep apnea.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
March 1960, and from June 1985 to April 1991.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A Board hearing was held in June 1997, before the 
undersigned.  After that hearing, the Board remanded the 
claim for the purpose of obtaining additional evidence.  
During the course of the remand development, the veteran 
withdrew his claim of service connection for refractive 
error in a March 1998 statement and that matter is no 
longer on appellate review.  See 38 C.F.R. § 20.204 
(2002).  

The record reflects that additional issues were being 
merged with the current appeal after the case was 
certified to the Board in August 2002.  Those matters are 
referred to the RO for any action deemed appropriate.  


REMAND

In August 2002, the RO notified the veteran that it had 
certified his appeal to the Board and that it was 
transferring his records to the Board in Washington, DC.  
Additionally, the veteran was given the option of 
appearing before the Board for the purpose of providing 
testimony in support of his claim.  The veteran was given 
ninety days to respond to that letter; a response 
requesting a hearing was received in October 2002.  Said 
response asked that a travel board hearing be performed in 
Philadelphia, Pennsylvania.  

To date, it does not appear that he has been afforded the 
opportunity for such a hearing.  Nor has he withdrawn his 
request.  Consequently, and because the claims file needs 
to be made available for review by the veteran and his 
accredited representative at the RO, a remand is required.  
38 C.F.R. § 19.9 (2002).

For the reasons stated, this case is REMANDED to the RO 
for the following actions:

The RO should schedule the veteran for 
a hearing before a member of the Board.  
The RO should note that the veteran has 
specifically requested that the hearing 
be held in Philadelphia.  

After the veteran and his accredited representative have 
been given an opportunity to appear at the hearing, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran 
until he receives further notice, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




